Citation Nr: 1635950	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript is of record.  The Board issued a decision in August 2014 that reopened the previously denied claims for service connection for bilateral hearing loss and tinnitus and remanded them for additional development.  The Board subsequently issued a decision in October 2015 that denied both claims.  

The Veteran appealed the Board's October 2015 decision to the United States Court of Appeals for Veterans Claims (Court) and in an April 2016 Joint Motion for Remand (Joint Motion), which will be described in further detail below, the parties requested that the Court vacate the October 2015 Board decision that denied entitlement to service connection for bilateral hearing loss and tinnitus.  In an April 2016 order, the Court granted the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion determined that several of the Board's August 2014 remand directives had not been complied with.  

First, the examiner who conducted a December 2014 VA examination referenced a research article dated in 2006 rather than a 2009 article that the Veteran had submitted and which the Board had instructed the examiner to discuss in providing an opinion on the etiology of the Veteran's bilateral hearing loss.  The Joint Motion specifically indicated that the authors of the article submitted by the Veteran had published another study in 2006 such that the reference to 2006, as opposed to 2009, did not appear to be a typographical error.  The Joint Motion indicated that remand was warranted so that the Board can provide the Veteran with an examination, or obtain a medical opinion, that substantially complies with its prior remand instructions.

Secondly, the Board had requested VA treatment records dated from April 1999 to the present, but post-remand communication with the identified VA Medical Center (VAMC) documented a request for records from April 1999 to August 1999, such that it was not entirely clear whether all of the records identified by the Board in August 2014 had indeed been sought.  The Joint Motion indicated that on remand, the Board must ensure that all reasonable efforts are undertaken to obtain such records.  

The Joint Motion also determined that it was apparent that the Board's readjudication of the issue of service connection for hearing loss may have a significant impact upon the question of the Veteran's entitlement to service connection of tinnitus because the December 2014 examiner stated that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss.  As such, the claim for service connection for tinnitus was inextricably intertwined with the claim for service connection for bilateral hearing loss.  

Given the findings in the Joint Motion, these claims will be remanded for additional development.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of VA treatment from the VAMC in Salem, Virginia, dated from April 1999 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Obtain an addendum opinion from the examiner who conducted the December 2014 VA examination that considers the Veteran's evidence of the summary of a 2009 (not 2006, as previously discussed) medical article indicating that moderate noise-induced damage has progressive consequences that could add to the difficulty in hearing in noisy environments and could contribute to tinnitus.  The examiner is asked to specifically discuss how the findings of that article relate to the findings of cochlear damage in March 1999, January 2005, and October 2006, and if the findings of the 2009 article would change the previously rendered opinion regarding the etiology of the Veteran's bilateral hearing loss.  

If the requested examiner is not available, a qualified substitute may be used.  A comprehensive report, including complete rationales for all conclusions reached, must be provided.

3.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




